Citation Nr: 1719698	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-12 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease, left knee with status post-operative medial meniscus tear and ligamentous injury with painful motion.

2.  Entitlement to a disability rating in excess of 10 percent for left knee instability.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Gielow, Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

This appeal was previously before the Board in April 2016, at which time it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully reviewing the evidence, the Board determines that a remand is warranted for additional development.  

First, the Board's previous April 2016 remand included a specific request that the AOJ "[n]otify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his knee symptoms and the impact of the condition on his ability to work."  However, the post-remand letter of May 2016 did not comply with the Board's directive; it merely made a request for information pertinent to establishment of an in-service event rather than a request for information regarding the functional impact of the Veteran's left knee disabilities on employment, as requested by the Board.  Thus, this notice should be sent to the Veteran on remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to ensure compliance).

Next, the Veteran should be afforded an adequate VA examination of the left knee that evaluates range of motion based on active and passive motion, in weight-bearing and nonweight-bearing.   According to 38 C.F.R. § 4.59, "[w]ith any form of arthritis, painful motion is an important factor of disability," and it is noted that this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The last sentence of 38 C.F.R. § 4.59 indicates that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2017).  In Correia v. McDonald, the Court determined that testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  28 Vet. App. at 168-70.

Here, the existing examination reports are inadequate to adjudicate the Veteran's claim for a higher rating based upon limitation of motion.  No weight-bearing or active-and-passive motion testing was conducted in January 2010.  Although the June 2016 VA examination reports noted that there was no evidence of pain with weight-bearing, the examiner did not indicate whether the range of motion tests were performed using active and passive motion or were performed under weight-bearing and nonweight-bearing conditions; nor does the report contain any indication that such testing could not or should not be performed or was somehow inappropriate in this case.  See Correia, 28 Vet. App. at 168-70.  Accordingly, a remand is necessary so that the Veteran can be "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint" as required by 38 C.F.R. § 4.59.  

Lastly, to the extent that the Veteran may have received additional VA treatment for his left knee since February 2016, these treatment records should also be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his knee symptoms and the impact of the condition on his ability to work.  

2.  Obtain and associate with the claims file any outstanding VA treatment records, including those dated from February 2016 through the present that pertain to the Veteran's left knee.

3.  Arrange to have the Veteran scheduled for a VA examination of the knees.  The claims file [i.e. any relevant records contained in Virtual VA/Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.  After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should fully describe any and all functional deficits associated with the service-connected left knee disabilities.

(a) The examiner should record the range of motion observed on clinical evaluation, in terms of degrees.  In so doing, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, if possible, with the range of the opposite undamaged joint.  Alternatively, the examiner must provide an explanation as to why it is not possible to do so;

(b) If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins;

(c) Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically) if feasible.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




